Citation Nr: 1702466	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD), prior to August 2015.  

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2011 and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains duplicates of evidence contained on VBMS, including VA treatment records dated from February 2011 to November 2013 that were considered by the agency of original jurisdiction (AOJ) in statements of the case issued in January and December 2013, as well as the November 2015 rating decision that increased the Veteran's disability rating for service-connected PTSD.  

In this regard, the Board notes that, in the November 2015 rating decision, the AOJ increased the Veteran's disability rating for PTSD to 100 percent, effective August 25, 2015.  As the Veteran has disagreed with the initial rating assigned to his PTSD, the Board will herein consider whether the Veteran is entitled to a rating in excess of 10 percent for PTSD from the effective date of service connection, i.e., February 10, 2011, to August 25, 2015.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by no more than mild to moderate symptoms that result in occupational and social impairment with occasional decrease in efficiency and intermittent periods of impaired functioning due to a myriad of symptoms, including sleep disturbance, hypervigilance, intrusive thoughts, fluctuations in motivation and mood due to depression and anxiety, irritability and anger outbursts.  

2.  The competent, credible, and probative evidence of record establishes that the Veteran incurred a head injury in service, which resulted in a TBI that is manifested by current symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for service connection for residuals of TBI are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). 

Here, adequate notice was provided to the Veteran in letters dated in February and November 2011, which were, respectively, sent prior to the July 2011 and September 2012 rating decisions on appeal.  

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well all available post-service reports of private and VA treatment.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

Additionally, the Veteran was afforded VA examinations in conjunction with his service connection and increased rating claims, including in April 2011, December 2011, November 2013, and October 2015.  The Board finds that the December 2011 examinations and opinions are adequate to decide the service connection claim on appeal, as they are based on an interview with the Veteran, a review of the record, and appropriate examinations.  The conclusions and opinions proffered by the December 2011 VA examiners are also based upon all of the pertinent evidence of record, to include the statements of the Veteran, and are supported by a complete rationale based upon the evidence reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection claim decided herein has been met.

The Board also finds that the April 2011, November 2013, and October 2015 examinations were adequate to evaluate the Veteran's service-connected PTSD, as they include an interview with the Veteran, an accurate summary of the history and symptoms, and are responsive to the rating criteria used to evaluate his service-connected disability.  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal. 





Analysis

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

The July 2011 rating decision on appeal granted service connection for PTSD and assigned an initial 10 percent rating, effective from February 10, 2011.  The Veteran perfected an appeal as to the initial rating assigned and, as noted, in November 2015, he was awarded an increased 100 percent rating, effective August 25, 2015.  The Veteran has asserted that his PTSD warrants an initial disability rating higher than 10 percent and a 100 percent rating prior to August 25, 2015.  See March 2014 Notice of Disagreement; January 2016 VA Form 21-526.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which was a scale, considered prior to the publication of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014).  Nevertheless, when in use, a GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.

VA outpatient and Vet Center records reflect that the Veteran's PTSD has been consistently manifested by sleep disturbance with nightmares and insomnia, as well as hypervigilance, intrusive thoughts, flashbacks, depression, anxiety, and self-isolation.  He has also been shown to consistently experience irritability and anger outbursts, which is described as having a short fuse and low frustration tolerance.  See treatment records dated from February 2011 to July 2015.  In this regard, the Veteran has reported manifesting episodes of road rage (see February and December 2011 treatment records) but he has also denied having a history of violent behavior, except for when he was arrested for road rage in the 1990s (see January 2013 VA PTSD examination).  The Veteran has intermittently reported having memory and concentration problems and he has also occasionally manifested "jittery" behavior, with his legs bouncing.  See treatment records dated February, April, and October 2011, and February 2012; see also April 2011 VA examination.  

Otherwise, however, the Veteran is consistently described as well-groomed, alert and fully oriented, with normal speech.  His mood was variously described as irritable, anxious, angry, dysphoric, guarded, euthymic, expressive, comical, and engaged, while his affect was also variously described as appropriate, congruent, restless/agitated, tearful, and blunted.  His thought process has consistently been coherent, logical and goal-directed and his thought content has been without suicidal or homicidal ideation, hallucinations, or delusions, with no evidence of impaired judgement or insight.  See treatment records dated from February 2011 to July 2015.  His GAF score was 55 in February and May 2011, while his GAF was described as "closer to 48" in February 2012.  

During the April 2011 VA examination, the examiner noted the Veteran's PTSD symptoms were episodic, as they waxed and waned.  The Veteran reported that his irritability was more frequent, resulted in difficulty with family and friends, and was specifically manifested by arguments and time away from his wife.  However, the Veteran denied having a history of violent behavior and reported having a close relationship with his brother and adult children, with a strong relationship with his wife.  The Veteran reported that he was self-employed in the family construction business where he had a good relationship with his supervisors and co-workers.  Mental status examination revealed the Veteran's affect, mood, communication, speech, concentration, and memory were all normal, and his thought process was appropriate.  Additionally, there was no evidence of panic attacks, suspiciousness, delusions, hallucinations, obsessional or compulsive behaviors, or suicidal or homicidal ideations.  The examiner assigned a GAF score of 68.  

During the January 2013 VA examination, the Veteran continued to endorse symptoms of depression, anxiety, chronic sleep impairment, and disturbances in motivation and mood.  He also reported having panic attacks weekly or less often and mild memory loss.  However, he denied suicidal, homicidal, or violent behavior (other than road rage in the 1990s, as noted previously).  The examiner noted the Veteran had difficulty adapting to stressful circumstances, as well as difficulty and inability establishing and maintaining effective relationships.  Notably, however, the Veteran reported having close contact with his kids, with "significant" emotional and social support from attending church and his PTSD support groups regularly.  A November 2013 treatment record similarly reflects that the Veteran reported having good support through the Veteran Center, with a long-standing circle of friends outside of the center.  At the January 2013 VA examination, he also reported that he continued to work, albeit part time due to slowness caused by recession.  The examiner assigned a GAF score of 60.  

An August 2015 PTSD worksheet and October 2015 VA/QTC examination report reflect that the Veteran continued to endorse symptoms of sleep disturbance with nightmares, flashbacks, anger outbursts, jumpiness, and irritability, as well as depressed mood, anxiety, and weekly panic attacks.  However, he also reported that he avoided social interactions and had marked diminished interest in activities, with feelings of detachment and social withdrawal.  He also exhibited episodic crying and flattened affect and the examiner noted that he endorsed suicidal ideation, obsessional rituals that interfered with routine activities, and grossly inappropriate behavior.  The examiner also noted that the Veteran manifested circumstantial, circumlocutory, or stereotyped speech, with impairment in short and long-term memory.  The examiner stated that the Veteran's symptoms caused a total social and occupational impairment.  

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD warrants a 30 percent rating, but no higher, throughout the appeal period, as the preponderance of the evidence shows that, from February 2011 to August 2015, the Veteran's PTSD was manifested by a myriad of mild to moderate symptoms that resulted in social and occupational impairment with occasional decrease in efficiency and intermittent periods of impaired functioning.  Indeed, as noted above, the evidence reflects that, during the time period in question, the Veteran's PTSD was consistently manifested by sleep disturbance, hypervigilance, intrusive thoughts, fluctuations in motivation and mood due to depression and anxiety, as well as irritability and anger outbursts.  However, the preponderance of the evidence shows his symptoms, while mild to moderate, were not of the nature, type, or severity as those listed for a rating higher than 30 percent and, overall, did not result in the level of social and occupational impairment contemplated by a 50 percent, or even higher, rating under the General Rating Formula for Mental Disorders.  

In this regard, the Board notes that the Veteran has consistently manifested fluctuations in his motivation and mood, irritability, and anger outbursts, which have resulted in some difficulty in social and occupational functioning.  However, the preponderance of the evidence shows that his mood fluctuations, irritability, and anger did not result in any more than moderate difficulty in overall functioning, as he remained married until his wife's death in 2013 and consistently reported having good, close, and strong relationships with his wife, children, co-workers and supervisors.  He also reported having significant emotional and social support from attending church and his PTSD support groups regularly, which weighs against a finding that his social impairment was more than moderate.  The evidence also shows the Veteran reported that he tailored his life to avoid confrontations and not be around crowds and he stated that working at the family business allowed him to choose work and not feel pressured by others.  See April 2011 VA examination.  

In this context, the Board notes that, during the time period in question, the Veteran is consistently shown to have good judgement and insight.  During the VA neurobehavioral examination conducted in December 2011, the examiner determined the Veteran had a cognitive impairment due to a TBI that was manifested by impaired judgement, as well as impairment in memory, attention, and concentration.  Notably, the January 2013 VA examiner subsequently stated that the symptoms attributable to the Veteran's PTSD and TBI could not be differentiated.  Therefore, all of Veteran's psychiatric symptoms documented during the appeal period will be attributed to his service-connected PTSD disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  However, despite the evidence of impaired judgment in December 2011, the Board notes that this is a single, isolated notation and that the preponderance of the relevant evidence, including treatment records and examination reports, does not reflect that the Veteran experienced any impairment in judgment.  The preponderance of the evidence also reflects that the Veteran's memory impairment is no more than mild and intermittent.  Therefore, the Board finds that any impairment in judgment or memory loss is not shown to any consistent or significant degree to support the award of a rating higher than 30 percent.  

Indeed, the Board notes that the Veteran has endorsed symptoms specifically enumerated under the 50 percent rating, such as fluctuations in motivation and mood, difficulty in interpersonal relationships, and weekly panic attacks that began in approximately 2013.  However, in evaluating this overall disability picture from February 2011 to August 2015, the Board finds that, while the Veteran's PTSD produced some difficulty in social and occupational functioning, his symptoms were not severe enough to result in reduced reliability, productivity, and overall functioning, or the degree of occupational and social impairment, commensurate with a 50 percent, or higher, disability rating under DC 9411.  As noted, the Veteran's symptoms are not shown to be productive of any impairment in his thought process or thought content, as he consistently denied having any suicidal or homicidal thoughts, hallucinations, or delusions.  There is also no evidence of speech or communication problems.  

In making this determination, the Board acknowledges that, in approximately August 2015, the Veteran began experiencing and endorsing more severe symptoms, including markedly diminished interest in activities, social withdrawal, feelings of detachment, restricted range of affect, and suicidal ideation, that resulted in a more significant and total impairment in overall functioning.  See August 2015 PTSD worksheet and October 2015 VA/QTC examination report.  Given this evidence, the AOJ awarded a 100 percent schedular rating for the Veteran's PTSD, effective August 2015.  The Board finds probative that the preponderance of the evidence dated prior to August 2015 does not reflect that the Veteran experienced or endorsed symptoms of that nature or severity and that, even despite his mild to moderate symptoms, he retained in ability to function independently, appropriately, and effectively in social and occupational settings.  

This finding is supported by the majority of the GAF scores assigned throughout the pendency of this appeal, which ranged from 55 to 68 and are, at most, reflective of mild to moderate symptoms.  See February and May 2011 treatment records; VA examination reports dated April 2011 and January 2013.  The Board acknowledges that the Veteran was assigned a GAF score of 48 in February 2012, which indicates serious symptoms.  However, the Board finds that this score is not consistent with the other evidence of record dated during or around that time, inclusive of VA and Vet Center records and the VA examination reports, which reflect that the Veteran's symptoms were no more than moderate and did not result in any serious impairment in social or occupational functioning.  See treatment records dated from 2012 to 2013; January 2013 VA examination report.  

In sum, the Board finds that, from February 2011 to August 2015, the Veteran's PTSD symptomatology was no more than mild to moderate and more nearly approximated the level of impairment contemplated by the 30 percent rating, but no higher.  Indeed, the Veteran's PTSD did not result in occupational and social impairment with reduced reliability, productivity, and overall functioning to warrant a 50 percent rating, and the evidence does not reflect that the Veteran's PTSD resulted in deficiencies in most areas due to severe symptoms such as suicidal ideation, obsessional rituals, spatial disorientation, or inability to establish interpersonal relationships to warrant a 70 percent rating.  It follows, then, that a 100 percent rating is not warranted, as the preponderance of the evidence does not reflect that the Veteran has manifested a gross impairment of thought processes or communication with persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or other symptoms indicative of a total impairment in social and occupational functioning at any point prior to August 2015. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board finds that his symptomatology has been relatively stable and consistent with no more than a 30 percent rating throughout the appeal period; therefore, assigning staged ratings for this disability is not warranted. 

Therefore, for the foregoing reasons and bases, the Board finds the preponderance of the relevant evidence supports the award of an initial 30 percent rating for service-connected PTSD, but a rating higher than 30 percent is not warranted at any point prior to August 25, 2015.  All reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule and finds that the symptoms addressed in this decision are fully addressed by the rating criteria under which such disability is rated.  Indeed, the 30 percent rating assigned herein contemplates the overall functional loss from the symptomatology attributable to the Veteran's PTSD, to include sleep disturbance, hypervigilance, intrusive thoughts, fluctuations in motivation and mood, irritability and anger outbursts, as detailed above.  In this regard, the Board notes that the General Rating Formula for Mental Disorders contemplates impairment in social and occupational functioning, providing broad criteria with non-exhaustive examples.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected PTSD.  As such, extra-schedular consideration is not indicated. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to the Veteran's PTSD and the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the ratings currently assigned are insufficient and require the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Claim

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has asserted that he incurred a head injury during service, in approximately September 1969, when he was blown off a tank by an RPG round, which caused him to fall on his back and head and lose consciousness.  See November 2011 Veteran statement; December 2011 VA examination report.  The Veteran reported that he was dazed and confused after the incident and began experiencing headaches, tinnitus, and sensitivity to noise and light.  See December 2011 VA examination reports.  

The service treatment records (STRs) do not contain any objective or subjective evidence of a head or TBI injury incurred during service.  Instead, the STRs show the Veteran was involved in a motorcycle accident in December 1966, prior to service, wherein he sustained a concussion and other injuries.  The STRs do not show the Veteran complained of or sought treatment for any subsequent head injury during service or any resultant or continued problems, including headaches, tinnitus, or noise/light sensitivity, including at his September 1970 separation examination.  

Nevertheless, the record reflects that the Veteran is in receipt of the Combat Infantryman Badge.  As such, the provisions of 38 U.S.C.A. § 1154 (b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of a traumatic brain injury.  The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In December 2011, the Veteran was afforded two separate VA examinations to determine if he had a TBI incurred during service.  During the first examination, the examiner noted the Veteran's report of suffering a head injury after being hit by an RPG in September 1969 and after which he was knocked unconscious and subsequently felt dazed and confused.  The Veteran reported that he currently experienced headaches and tinnitus, as well as mood swings, confusion, slowness of thought, and problems with attention and concentration.  

After completing a physical examination, the examiner provided a diagnosis of TBI, which was objectively manifested by migraine headaches since the incident, as well as mood swings, confusion, slowness of thought, difficulty concentrating, tinnitus, and other symptoms.  The examiner noted that the Veteran's TBI was sustained during service and, as a result of the head injury, experienced post-concussive symptoms and migraine headaches.  

The Veteran was afforded a neurobehavioral examination by a different physician two days later who also noted the Veteran's report of head injury during service after being hit by an RPG, after which he was disoriented and confused, knocked unconscious, and experienced headaches, tinnitus, and sensitivity to light and noise.  After conducting cognitive screening, the examiner stated the Veteran had a cognitive impairment that is at least as likely as not due to the TBI.  

The Board finds that the December 2011 VA TBI examination report provides competent and credible evidence of a current disability and nexus between the current disability and in-service TBI/head injury.  Indeed, the examiner noted the Veteran has migraine headaches and other post-concussive symptoms, which are a result of the in-service TBI reported by the Veteran.  Notably, there is no opposing medical evidence or opinion of record that outweighs the December 2011 VA opinion or which attributes the Veteran's migraine headaches and other post-concussive symptoms to another etiologic event or injury.  

In view of the forgoing, a basis upon which to establish service connection for TBI residuals has been presented.  


ORDER

An initial 30 percent rating for PTSD prior to August 2015, but no higher, is granted.  

Service connection for residuals of TBI is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


